United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1848
                        ___________________________

                            Abdirahman Dayib Ahmed

                             lllllllllllllllllllllPetitioner

                                           v.

          Robert M. Wilkinson, Acting Attorney General of United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: January 27, 2021
                             Filed: February 1, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Robert M. Wilkinson has been appointed to serve as Acting Attorney General
of the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Abdirahman Dayib Ahmed, a native and citizen of Somalia, petitions for
review of an order of the Board of Immigration Appeals (BIA), which upheld an
immigration judge’s denial of asylum, withholding of removal, and protection under
the Convention Against Torture (CAT), after the BIA reversed the immigration
judge’s grant of cancellation of removal and remanded for further proceedings. After
careful review, we conclude that Ahmed waived any challenge to the denial of
asylum, withholding, or CAT relief because he failed to advance any argument that
the agency erred in denying such relief. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004). We further conclude that Ahmed failed to fully
administratively exhaust the issues raised in his brief, and we therefore do not reach
those arguments. See 8 U.S.C. § 1252(d)(1); Lasu v. Barr, 970 F.3d 960, 964-65 (8th
Cir. 2020); Frango v. Gonzales, 437 F.3d 726, 728 (8th Cir. 2006). In any event, we
lack jurisdiction to review a challenge to his arrest, see Bah v. Cangemi, 548 F.3d
680, 683 n.3 (8th Cir. 2008), and his remaining arguments are either foreclosed by
this court’s precedent, Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019), or not
supported by the record. Accordingly, we dismiss the petition for review.
                        ______________________________




                                         -2-